DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator comprising: an inside cover provided at an inside surface of the storage body; and an outside cover provided at an outside surface of the storage body, wherein the inside cover has a fixing end at one side of the inside cover, and the outside cover has a locking end at one side of the outside cover, and the outside cover is attached to and detached from the storage body based on the fixing end and the locking end of instant independent claim 1.
The following references (US 20180356148 A1) to FEI; BIN et al., (US 20170122651 A1) to CIZIK; Herbert et al., (US 20130270989 A1) to PARK; Sung Cheul et al., and (US 20130270987 A1) to Kelly; Paul H; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

01/28/2022